Citation Nr: 1812558	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  09-44 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased initial rating in excess of 20 percent for right knee patellofemoral degenerative joint disease from April 16, 2007 to May 5, 2009, and from August 1, 2009 to August 29, 2011.

2.  Entitlement to an increased initial rating in excess of 60 percent for right knee replacement from November 1, 2012.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1993 to January 1996.

This case comes before the Board of Veterans' Appeals (Board) on appeal from the May 2008 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

Procedurally, in the May 2008 rating decision, the RO granted service connection for right knee patellofemoral degenerative joint disease, rated 0 percent, effective April 16, 2007.  The Veteran disagreed with the initial rating assigned.  In an August 2009 rating decision, the RO granted an increased initial rating of 20 percent, also effective April 16, 2007.  However, the Veteran continued to disagree with the rating assigned for his right knee.  In a June 2011 rating decision, the RO granted an increased initial rating of 100 percent for right knee patellofemoral degenerative joint disease status post arthroscopy with debridement of meniscus, effective May 5, 2009; a 20 percent initial rating was assigned effective August 1, 2009.  In a November 2012 rating decision, the RO granted an increased initial rating of 100 percent for right knee replacement (noted to have been formally referred to as right knee patellofemoral degenerative joint disease) effective August 29, 2011; a 30 percent initial rating was assigned effective November 1, 2012.  In an August 2013 rating decision, the RO granted an increased initial rating of 60 percent for right knee replacement, effective November 1, 2012.

In a September 2010 rating decision, the RO denied entitlement to TDIU.  The Veteran filed a notice of disagreement with this decision in March 2011.  In May 2015 a statement of the case was issued.  While the record does not reflect that the Veteran filed a substantive appeal on the TDIU issue, the Board previously found that it was as part of the claim for an increased rating for service-connected right knee disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a claim for a TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating).

As noted above, the Veteran has been awarded temporary total (convalescence) ratings for the right knee for the periods from May 5, 2009, to August 1, 2009; and from August 29, 2011, to November 1, 2012.  The Veteran has not expressed disagreement with the effective dates assigned for those awards.  As his disability was assigned the maximum rating for those periods, they are not for consideration herein.  See AB v. Brown, 6. Vet. App. 35 (1993).  

The Board remanded these claims in October 2015 and again in March 2017 for further development.


FINDINGS OF FACT

1.  Prior to May 5, 2009 and from August 1, 2009 to August 29, 2011, the Veteran's right knee was manifested by frequent episodes of locking, pain and effusion into the joint.

2. From November 1, 2012, the Veteran's right knee has been manifested by severe painful motion or weakness in the affected extremity.

5.  The Veteran's service-connected disabilities have rendered him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for right knee patellofemoral degenerative joint disease from April 16, 2007 to May 5, 2009, and from August 1, 2009 to August 29, 2011, have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256, 5258, 5259, 5260, 5261, 5262, 5263 (2017).

2.  The criteria for an initial rating in excess of 60 percent for right knee replacement from November 1, 2012, are not met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2017).

3.  The schedular requirements for TDIU are met, and a TDIU rating is warranted.  38 U.S.C. §§ 1155, 5107 (2012), 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  The duty to notify has been met.  See May 2007 and January 2010 VCAA correspondences.   In light of the foregoing, nothing more is required.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records, Social Security Administration (SSA) records and VA treatment records with the claims file.  The Veteran was also afforded adequate examinations.  The examiners considered the relevant history, provided a detailed description of the condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103   (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).

Legal Criteria, Factual Background, and Analysis

Right Knee

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2017).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. At 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Hart, 21 Vet. App. At 509.

Normal range of motion of the knee is from 0 degrees of extension (leg in straight line from hip to heel) to 140 degrees of flexion (leg bent with heel near posterior thigh).  See 38 C.F.R. § 4.71a, Plate II. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, a noncompensable rating is warranted where knee flexion is limited to 60 degrees, a 10 percent rating is warranted where knee flexion is limited to 45 degrees, a 20 percent rating is warranted where knee flexion is limited to 30 degrees, and a 30 percent rating is warranted where knee flexion is limited to 15 degrees. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, a noncompensable rating is warranted where knee extension is limited to 5 degrees, a 10 percent rating is warranted where knee extension is limited to 10 degrees, a 20 percent rating is warranted where knee extension is limited to 15 degrees, a 30 percent rating is warranted where knee extension is limited to 20 degrees, a 40 percent rating is warranted where knee extension is limited to 30 degrees, and a 50 percent rating is warranted where knee extension is limited to 45 degrees. 

Included within 38 C.F.R. § 4.71a are multiple diagnostic codes (DCs) that evaluate impairment resulting from service-connected knee disorders, including DC 5256 (ankyloses), DC 5257 (other impairment, including recurrent subluxation or lateral instability), DC 5258 (dislocated semilunar cartilage), DC 5259 (symptomatic removal of semilunar cartilage), DC 5260 (limitation of flexion), DC 5261 (limitation of extension), DC 5262 (impairment of the tibia and fibula), and DC 5263 (genu recurvatum). 

38 C.F.R. § 4.71a, DC 5256 provides for a 30 percent rating (and even higher ratings) for ankyloses of a knee in a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  Ankylosis is immobility and consolidation of a joint due to disease, injury, surgical procedure.  Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995). 

According to DC 5257, which rates impairment resulting from other impairment of the knee, to include recurrent subluxation or lateral instability, a 10 percent rating is assigned with evidence of slight recurrent subluxation or lateral instability of a knee; 20 percent rating is assigned with evidence of moderate recurrent subluxation or lateral instability; and 30 percent rating is assigned with evidence of severe recurrent subluxation or lateral instability.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain is inapplicable to ratings under DC 5257 because it is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996). 

38 C.F.R. § 4.71a , DC 5258 provides for a 20 percent rating for a dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the knee joint. 

38 C.F.R. § 4.71a, DC 5259 provides for a 10 percent rating for symptomatic residuals of removal of a semilunar cartilage.  Ratings under DC 5259 require consideration of 38 C.F.R. §§ 4.40 and 4.45 because removal of a semilunar cartilage may result in complications producing loss of motion. See VAOGCPREC 9-98. 

Thus, if there are symptoms as a residual of a meniscectomy (partial removal of semilunar cartilage in the knee) which are subluxation or instability, or limitation of motion, separate ratings for such manifestation may be assigned.  However, 38 C.F.R. § 4.71a , DC 5258 provides for a 20 percent rating for a dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint. A locked knee is "a condition in which the knee lacks full extension and flexion because of internal derangement, usually the result of a torn meniscus." http://medical-dictionary.thefreedictionary.com/locked+knee.  Thus, locking encompasses limitation of motion such that assigning additional and separate rating for limited knee flexion or extension under, respectively, DCs 5260 or 5261 would constitute pyramiding under 38 C.F.R. § 4.14  and, as such, is prohibited.  See VAOPGCPRECs 23-99 and 9-93.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. Factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy. Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.
 
Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  There is a difference between pains that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain, without objective functional loss, does not require that a higher rating be assigned.  The assignment of highest rating for pain without other objective findings would lead to potentially 'absurd results'.  Id. at 43.

For the period prior to May 5, 2009, and from August 1, 2009, to August 29, 2011, the Veteran is assigned a 20 percent initial rating for his service-connected right patellofemoral degenerative joint disease.  After reviewing the evidence of record, the Board finds that an initial rating in excess of 20 percent is not warranted for either of those periods in consideration.  See 38 C.F.R. § 4.71a, Diagnostic Code 5258.

Specifically, the relevant evidence from April 16, 2007, to May 5, 2009, and from August 1, 2009, to August 29, 2011, shows that the Veteran's mild right patellofemoral degenerative joint disease was diagnosed based on a March 2008 MRI study.  During the associated treatment visit the Veteran reported that his right knee pain had started around 2005 and that he had difficulty going up and down stairs.  He also indicated he could not run and had daily pain around a 7 (out of 10).  His knee was weak and stiff with some swelling, instability and locking.  It caused him fatigue and lack of endurance.  He also reported having severe flairs daily which lasted 1 to 2 minutes, depending on what he was doing.  He was unable to jog but stated he could do the elliptical trainer for 10 minutes and had no episodes of incapacitation.  On examination, there were no signs of redness or swelling but he did have pain on palpation over the medial aspect of the bilateral right and left knee.  He also had bilateral crepitus.  Flexion of the right knee was 110 degrees after three repetitions and he had pain with loss of range of motion of 20 degrees with lack of endurance and fatigability.  A September 2008 MRI report of the right knee showed mild degenerative changes of the right knee with medial joint space narrowing and mild spurring.

A January 2009 private treatment record from Kaiser Permanente shows the Veteran had ongoing right knee pain and significant ambulatory difficulties.  Because walking was difficult at times, it was noted there might be times when he needed a handicapped placard.  It was also noted that his right knee had noticeable crepitus with internal and external rotation.  Thereafter, Kaiser Permanente records dated February 2009 and March 2009 show ongoing treatment for the Veteran's right knee along with complaints of worsening pain in the right knee.  He indicated he took Vicodin and Mobic for the pain constantly as well as received cortisone shots.  

A VA examination was performed in March 2009.  The Veteran described spontaneous pain to the right knee, including constant sharp right knee pain, weakness, stiffness, swelling, locking, and fatigue, lack of endurance, crepitus without falls and decreased range of motion.  The Veteran was able to walk 2 blocks and care for his activities of daily living.  Additionally, he had functional limitations on standing and walking, stiffness, pain that wakes him up at night as well as pain with walking, jogging, jumping, bending at knees, climbing stairs and sitting.  On examination, the Veteran's right knee showed no lesions, deformities, erythema, ecchymosis, scars or swelling but did show severe crepitus.  The knee was also tender to medial joint line and patellar region with slight guarding.  Flexion was 120 degrees without limitations following repetitive use and 0 degrees of extension without limitations.  There was no instability noted but painful motion with evidence of weakness, lack of endurance, and decreased strength with range of motion was found.

VA treatment records dated May 2009 show the Veteran underwent a right knee arthroscopy on May 5, 2009.  The record reflects there was no additional VA treatment until private treatment records from Kaiser Foundation Hospital dated August 2011 showed the Veteran had undergone a total right knee arthroplasty.

Based on the above, the most favorable evidence prior to May 5, 2009, demonstrates the Veteran's forward flexion was limited to 110 degrees with painful motion and 0 degrees of extension.  Such findings do not warrant a rating in excess of 20 percent under Diagnostic Codes 5260 or 5261.  However, the March 2009 VA examination did show evidence of severe crepitus and tenderness to the medial joint line and patellar region with slight guarding.  Additionally, painful motion of the right knee with evidence of weakness, lack of endurance and decreased strength with range of motion was shown.  The Board finds that these symptoms are consistent with the 20 percent rating currently assigned under Diagnostic Code 5258 for semilunar cartilage that is dislocated with frequent episodes of locking, pain and effusion into the joint.  A higher rating is not warranted as there is no evidence of anklyosis of the right knee (Diagnostic Code 5256) which would provide a 30 percent rating.

Following the Veteran's receipt of a temporary 100 percent assigned May 5, 2009 through July 31, 2009, the Veteran is again assigned a 20 percent rating for his right patellofemoral degenerative joint disease, effective August 1, 2009.  After considering the above evidence, the Board finds that a rating in excess of 20 percent from August 1, 2009, to August 29, 2011, is not warranted.  Although the evidence of record for this period of time is limited as to the functioning of the Veteran's right knee, the available evidence does not reflect ankylosis, instability, subluxation, malunion of the tibia and fibula or genu recurvatum, or a compensable loss of range of motion for a higher evaluation another diagnostic code for the right knee.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 5260, 5261, 5262, 5263.

It is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement and weakness. DeLuca, 8 Vet. App. at 206-07.  The evidence includes the Veteran's consistent complaints of flare-ups of right knee pain. Pain levels were reported as high as 6 out of 10 during a flare-up.  The evidence also includes complaints of pain from excessive standing, walking and sitting.  Moreover, the March 2009 examiner noted complaints of weakness, stiffness, swelling, locking, fatigue, lack of endurance, crepitus without falls and decreased range of motion. However, as also indicated, when quantified, the functional loss did not equate to criteria needed to assign a higher rating under the applicable Diagnostic Codes.  

The Board emphasizes that, when evaluating the reduction of excursion due to pain, not all painful motion constitutes limited motion.  See Mitchell v. Shinseki at 38-40.  Pain on motion can only be characterized as limiting pain constituting functional loss when the evidence shows the pain actually affects some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.  Id., at 37.  In other words, pain may cause a functional loss, but pain, by itself, does not constitute a functional loss.  Id., at 36.  In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is noncompensable (so 0-percent disabling) under the applicable diagnostic code.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with DC 5003 concerning arthritis, it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion.  The presently assigned 20 percent is essentially based on the application of Lichtenfels.

In sum, a higher rating prior to August 29, 2011 (exclusive of the period in which the Veteran was rated 100 percent disabling for his right knee) is not warranted as the Veteran's loss of range of motion and semilunar cartilage that is dislocated with pain, fatigue, and weakness is adequately considered by the 20 percent disability rating assigned for those periods.  

The Board also has considered the Veteran's statements that describe his right knee pain and discomfort.  The Veteran is certainly competent to describe his observations and the Board finds that his statements are credible.  However, the objective medical findings by skilled professionals are more persuasive which, as discussed above do not support a higher rating or an additional separate rating, with the exception of instability, for the right knee.  In essence, the lay evidence, while accepted as credible, does not provide a basis for a higher evaluation or any additional separate ratings.

Turning to the rating assigned for the right knee from November 1, 2012 forward, the RO changed the Veteran's Diagnostic Code for his right knee disability effective November 1, 2012, rating the disability under Diagnostic Code 5055, covering total knee replacements.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." See Butts v. Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). Furthermore, the selection of diagnostic codes or applicable rating criteria is not protected and may be appropriately revised if the action does not result in the reduction of compensation payments. See 38 C.F.R. §§ 3.951, 3.957; Butts, 5 Vet. App. 532; VAOPGCPREC 71-91 (Nov. 7, 1991).

Here, the Veteran's right knee disability was previously rated based on limitation of flexion, however, on August 29, 2011, the Veteran underwent a total right knee replacement, making Diagnostic Code 5055 more representative of the Veteran's disability as of that date.  Pernorio, 2 Vet. App. at 629.  

Under Diagnostic Code 5055 the prosthetic replacement of a knee joint is to be rated 100 percent for one year following the implantation of the prosthesis. Following the one year after the replacement, a 30 percent rating is warranted for intermediate degrees of residual weakness, pain, or limitation of motion rated by analogy to Diagnostic Codes 5256, 5261, or 5262.  A 60 percent rating is warranted for chronic residuals consisting of severe painful motion or weakness in the affected extremity. 38 C.F.R. § 4.71a.

VA treatment notations from this period at issue consistently documented the Veteran's complaints of chronic knee pain.  For instance, a November 2011 VA treatment record showed complaints of chronic knee pain with a 5 or 6 out of 10 pain rating.  He indicated pain was worse after prolonged standing, walking and sitting then standing.  His pain was improved with ibuprofen and Norco.  He walked with a cane.  Then from February 2013 to August 2017, treatment notations indicated the Veteran's chronic bilateral knee pain was stable.  The Veteran described the pain as 6 out of 10 at the worse but the pain was not radiating and would improve with ibuprofen and hydrocodone as needed.

A January 2012 VA examination diagnosed the Veteran with osteoarthritis of the knees.  The Veteran reported experiencing flare-ups which impacted his ability to walk.  In particular, if he walked for more than 1 hour, he had to go home and apply ice to his shins and knees and take medication.  On examination, his range of motion showed 90 degrees of flexion with pain on movement at 90 degrees and 0 degrees of extension with no pain on movement.  He was able to perform repetitive use testing and maintained a 90 degree flexion and 0 degree extension.  Additional functional loss included less movement than normal, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, instability of station, disturbance of locomotion, and interference with sitting, standing and weight bearing.  His muscle strength was normal and so were his joint stability tests.  There was no history of recurrent patellar subluxation or evidence of shin splints.  No meniscal surgeries were reported at this time but a total knee joint replacement of the right knee was reported in August 2011, which had residuals of chronic severe painful motion and weakness.  A scar related to his surgery was found but it was not painful or unstable and was not a total area greater than 39 square centimeters.  The Veteran did constantly use a cane for ambulation.  Functionally, the knee pain radiating down to his skins affected his ability to focus and concentration.  He also could not drive while taking the medication.  He formerly worked as airline flight attendant and could not pass the physical examination.  He also worked in real estate but was unable to walk upstairs without difficulty and could not drive to meet clients if taking his medication.

A VA examination was performed in July 2013.  The examiner diagnosed the Veteran with degenerative joint disease and total knee replacement.  The Veteran reported flare-ups of the knee with prolonged sitting.  Further, he reported being unable to jump, jog or run and had pain with walking for 1 to 2 minutes.  His range of motion testing showed 70 degrees of right knee flexion with painful motion at 50 degrees and extension ending at 10 degrees.  The Veteran was able to perform repetitive use testing with three repetitions which showed post-test flexion at 60 degrees and extension at 10 degrees.  Decrease in motion was attributed to pain and weakness.  Further, the examiner found the Veteran had functional loss including less movement than normal, weakened movement, pain on movement, and swelling.  Muscle strength was found to be slightly diminished at 4 out of 5.  Furthermore, joint stability testis showed anterior instability of 1+ but normal posterior instability and medical-lateral instability.  Additionally, there was evidence of slight patellar subluxation/dislocation.  No shin splints, stress fracture or chronic exertional compartment syndrome were found on examination.  The Veteran had a history of surgical procedures for a meniscal condition which included symptoms of frequent episodes of joint locking, frequent episodes of joint pain and frequent episodes of joint effusion.  Chronic residuals consisting of severe painful motion or weakness remained following his 2011 total knee joint replacement surgery.  The examiner found the Veteran had a scar that was 16.5 centimeters by 1.0 centimeters on the right knee which was not tender or raised or hypo pigmented.  Moreover, the Veteran did not use an assistive device for ambulation.  Functionally, the examiner found the Veteran had pain with prolonged sitting, was unable to jump, jog or run and he pain with walking 1 to 2 minutes.
A Disability Benefits Questionnaire was completed in June 2017 which diagnosed the Veteran with right knee replacement in 2011.  The Veteran reported flare-ups of the knee as well as functional loss.  Specifically, the Veteran described reduced ability to stand, walk, run, climb stairs, climb ladders and walk on uneven surfaces.  On examination, the Veteran's right knee had 120 degrees of flexion, and 0 degrees of extension.  Pain was noted on examination during flexion and there was evidence of pain with weight bearing.  Additionally, there was objective evidence of localized tenderness or pain on palpation of the joint which was described as global and moderate, which was consistent with the diagnosis.  There was also objective evidence of crepitus.  The Veteran was able to perform repetitive-use testing with at least three repetitions and there was no additional loss of function or range of motion afterwards.  Pain was noted to significantly limit functional ability with repeated use over a period of time.  

Additional factors contributing to disability included the following: less movement than normal due to anklyosis, adhesions, etc.  Moreover, the Veteran's muscle strength testing was normal, and there was no muscle atrophy or ankylosis noted.  Joint stability tests showed there was no history of recurrent subluxation, and no history of recurrent effusion but lateral instability of 1+ was found.  No shin splits, stress fractures, chronic exertional compartment syndrome or any other tibial or fibular impairment were found.  A meniscal condition was noted but no current symptoms were found.  Specifically, the Veteran was status post meniscectomy and had no current symptoms related to the previous bilateral meniscal tear.  A scar on the right knee was noted, but the scar was not painful or unstable and did not have a total area equal to or greater than 39 square centimeters and was not located on the head, face or neck.  The Veteran did use a cane regularly for ambulation.  Functionally, the examiner indicated the Veteran was able to perform light physical and sedentary activities but was limited in performing heavy lifting and prolonged weight bearing.  The Veteran could only perform light physical and sedentary tasks due to his diagnosis.  The examiner provided the opinion that there was moderate anterior instability of the right knee and mild posterior, medial and lateral instability of the right knee.

As previously noted, the Veteran has been assigned a 100 percent disability rating from August 29, 2011, to November 1, 2012, for his total right knee arthroscopy; therefore, that period is not for consideration herein.  From November 1, 2012, the Veteran is in receipt of the maximum evaluation available under Diagnostic Code 5055 following the initial year after implantation of the prosthesis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055.  The 60 percent rating contemplates the entire symptomatology associated with the Veteran's right knee.  Indeed, such rating would not be exceeded by any weakness, pain, or limitation of motion as rated by analogy under Diagnostic Codes 5256, 5261, or 5262.  See 38 C.F.R. § 4.71a.  As the Veteran has already been assigned this rating from November 1, 2012, the Board need not consider whether a higher rating is available for that period.  Importantly, the "amputation rule" provides that the combined rating for disabilities of an extremity cannot exceed the rating for amputation at the elective level.  38 C.F.R. § 4.68.  In relation to amputations of the lower extremity, a 60 percent disability rating is assigned if there is an amputation of the thigh, above the knee, at the middle or lower third.  38 C.F.R. § 4.71a, Diagnostic Code 5162.  Amputation of a leg with defective stump and thigh amputation recommended or amputation not improvable by prosthesis controlled by natural knee action may also be assigned a 60 percent evaluation.  38 C.F.R. § 4.71a , Diagnostic Codes 5163 and 5164. 

A higher rating of 80 percent requires amputation in the upper third of the thigh.  The evidence of record does not indicate that such an amputation has been approximated by the Veteran's functional limitations.  Thus, considering the "amputation rule" pursuant to 38 C.F.R. § 4.68 and 38 C.F.R. § 4.71a, Diagnostic Codes 5161, 5162, 5163, 5164, a 60 percent disability rating is the maximum assignable disability rating for the Veteran's right knee disability from November 1, 2012.

In the Board's March 2017 remand, it was acknowledged that although a 60 percent evaluation was the maximum evaluation available under Diagnostic Code 5055 following the initial year of implantation of the prosthesis, an extraschedular evaluation may be warranted under the provisions of 38 C.F.R. § 3.321(b)(1).  In this regard, the Board notes that the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this case, there is no objective evidence, or allegation, suggesting that the disability picture presented by the Veteran's right knee is exceptional or that the schedular criteria are inadequate.  

Lastly, the knee scarring noted on the January 2012 and July 2013 VA examinations was nonsymptomatic with no features that would support the assignment of separate compensable ratings under the Diagnostic Codes for skin disorders.  As such, there is no basis for a separate rating for the scarring of the right knee for any period at issue. See 38 C.F.R. § 4.118.

In sum, an initial rating in excess of 20 percent for the Veteran's right knee prior to May 5, 2009, and from August 1, 2009, to August 29, 2011; and in excess of 60 percent from November 1, 2012, is not warranted.

TDIU

Total ratings, referred to as TDIU, may be assigned in the first instance by the Board or the RO when the disabled person is determined to be unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2017).  In cases where these percentages are not met, but the disabled person is unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities, the case should be submitted to the Director, Compensation Service, for consideration of extra-schedular TDIU.  See 38 C.F.R. § 4.16(b) (2017). 

Neither the effect of nonservice-connected disabilities nor of the veteran's age may be considering in determining whether TDIU is warranted.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Marginal employment shall not be considered substantially gainful employment. Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. 38 C.F.R. § 4.16(a) (2017).

The Veteran is presently service-connected for major depressive disorder (assigned a 70 percent disability rating), residuals of status post left total knee arthroplasty (assigned a 60 percent disability rating), right knee replacement (assigned a 60 percent disability rating), acute myocardial infraction (assigned a 10 percent disability rating), tinnitus (assigned a 10 percent disability rating), bilateral hearing loss (assigned a noncompensable disability rating) and erectile dysfunction (assigned a noncompensable disability rating).  The Veteran's combined disability rating is 90 percent from October 2009 and 100 percent forward.  Therefore, the tenets of 4.16(a) apply.

In his February 2013 Notice of Disagreement, the Veteran contended he was unable to work due to pain, depression, panic attacks, lack of mobility, weight bearing and the pain management/antidepressive/panic attack medications that he took for his service-connected disabilities.

The Veteran completed VA Forms 21-8940 dated October 2009, March 2010 and December 2011 which indicated he last worked full time in October 2008 but became too disabled to work in April 2007.  His prior work experience included a call center at an insurance company, a flight attendant and sales work in a store as well as a realtor.  He reported completing 2 years of college education but having no additional education or training before he became too disabled to work.  Additionally, his March 2010 form indicated he was not able to perform substantially gainful employment due to his service-connected left and right knees and the medications he needed to take for the pain associated with each of those conditions.
The record also includes statements from the Veteran, his friend, and his physician in support of his unemployability.

An October 2009 letter from P.D.R., M.D., the Veteran's physician, documented his history of osteoarthritis and surgical intervention of both knees.  Dr. P.D.R. indicated the Veteran's mobility continued to deteriorate with many of the usual and normal daily activities and chores were more difficult to do.  The doctor also indicated the Veteran's joint pain was very debilitating and would likely continue to progressively worsen with time.  Another February 2010 note from Dr. P.D.R. indicated it was difficult for the Veteran to perform an expected 40 hour per week work.  He noted the Veteran was being seen in the orthopedic department and receiving cortisone injections along with ongoing pain meds.

A February 2010 statement from the Veteran described his difficulties with his knees and left hip.  The pain required daily medication and the use of a cane at times for walking.  He reported he was unable to maintain full time employment as a result.  

A February 2010 buddy statement from J.S., a personal friend, described the Veteran's difficulties with his mobility and strength due to pain in both of his knees and hip.  He was taking pain medication on a daily basis and used a cane on occasion while walking.  The friend reported the Veteran had lost his job and was going through a financial hardship and had gone through a divorce.

A September 2010 VA Form 21-4192, completed by the Veteran's former employer, indicated the Veteran worked as a flooring consultant from June 2006 to May 2007 but was laid off due to lack of work in May 2007.  There were no concessions made as to the Veteran's limitations to perform this work.  Another VA Form 21-4192 showed the Veteran worked as a teleservice representative from October 2008 to the present time.  At the time of the statement, he was still working in that position.

The record includes several VA treatment notations and examinations which evaluate the Veteran's exertional and nonexertional limitations on his ability to work based on his service-connected disabilities.

The January 2012 VA examiner commented on the Veteran's functional limitations as a result of his knee pain.  Specifically, the examiner noted the knee pain radiating down to his shins affected his ability to focus and concentrate.  He also could not drive while taking the medication.  He formerly worked as an airline flight attendant and could not pass the physical examination.  He also worked in real estate but was unable to walk upstairs without difficulty and could not drive to meet clients if taking his medication.

Functionally, the June 2017 examiner indicated the Veteran was able to perform light physical and sedentary activities but was limited in performing heavy lifting and prolonged weight bearing.  The Veteran could only perform light physical and sedentary tasks due to his diagnosis.

A November 2014 VA treatment notation indicated the Veteran had been unable to work due to his inability manage his pain and because of his ongoing depression and anxiety.  The notation reported the Veteran started having panic attacks after a cardiac arrest during surgery in August 2011.

Functionally, the July 2013examiner found the Veteran had pain with prolonged sitting, was unable to jump, jog or run and he pain with walking 1 to 2 minutes due to his right knee.  Additionally, the examiner noted the Veteran was restricted to 10 pounds of pushing, pulling, lifting and carrying and required frequent breaks from standing and walking.  He also required alternating sitting and standing every few minutes and was restricted from crouching, crawling and kneeling.  However, he was able to entertain sedentary employment so long as he could move up and down every 15 minutes.

Additionally, the July 2013 examiner found the Veteran was functionally impaired due to his myocardial infarction.  Specifically, the Veteran was limited to lift and carry less than 20 pounds, could not lift more than 10 pounds overhead, required frequent breaks with standing and walking, and required alternating sitting and standing.  He could entertain sedentary jobs but was functionally limited by his dyspnea and fatigue with minimal activity.

Lastly, the July 2013 examiner also commented on the employability of the Veteran based on his mental health.  The Veteran endorsed limitations including being emotionally stability for considerably less than 8 hours a day, having difficulty responding to change due to varying triggers of anxiety, difficulty handling negative feedback, difficulty handing time pressures and multiple tasks, lack of stamina, in ability to concentration and inability to screen out environmental stimuli.

After weighing all the evidence of record, reported earlier in this decision, and resolving all doubt in the Veteran's favor, the Board finds the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.  The record is clear that the Veteran has exertional restrictions with his ability to work, including lifting and carrying restrictions along with standing and walking restrictions.  Additionally, his exertional limitations are complicated by his non-exertional limitations including his emotional stability, fatigue and dyspnea along with side effects of his medication which make it difficult to drive.  While the Veteran does have some formal education, his exertional and nonexertional limitations significantly erode the sedentary base of available occupations, making it difficult or near impossible for the Veteran to secure and follow a substantially gainful occupation.

Therefore, the Board resolves all reasonable doubt in favor of the Veteran and finds that his service-connected disability prevented him from obtaining and maintaining substantially gainful employment. Accordingly, entitlement to TDIU is warranted.  38 C.F.R. §§ 3.341(a), 4.16, 4.18, 4.19.






ORDER

An initial rating in excess of 20 percent for right knee patellofemoral degenerative joint disease from April 16, 2007 to May 5, 2009, and from August 1, 2009 to August 29, 2011, is denied.

An initial rating in excess of 60 percent for right knee replacement from November 1, 2012, is denied.

Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


